                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 ART LOGAN,                                        CV 15-20-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER CONTINUING
 vs.                                               TELEPHONIC STATUS
                                                   CONFERENCE
 BIOMET, INC., et al.,

                     Defendants.

       Defendants have filed an unopposed motion to continue the telephonic

Status Conference. (Doc. 182.) Defendants also request the deadline for filing

their written status report be extended to April 26, 2019. Good cause appearing,

       IT IS HEREBY ORDERED that the motion is GRANTED. The telephonic

Status Conference currently scheduled for March 28, 2019 shall be continued to

May 2, 2019 at 11:30 a.m. Counsel shall use the Court’s conferencing system:

             a.     Dial 1-877-848-7030
             b.     Enter Access Code 5492555 #
       IT IS FURTHER ORDERED that the March 22, 2019 deadline for parties to

file their written status report is hereby extended to April 26, 2019.

       DATED this 22th day of March, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
